           Case 1:20-cr-00006-PB Document 75 Filed 09/08/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                  ]
                                          ]
v.                                        ]            No. 20-CR-00006-PB
                                          ]
CHRISTOPHER CANTWELL                      ]


              DEFENDANT’S PROPOSED JURY VOIR DIRE QUESTIONS

      The Defendant requests that the Court include the following questions in its
inquiry of potential jurors at jury selection:

Questions about the Defendant

     •   The Defendant, Christopher Cantwell, hosts an online radio program. Are you
         familiar with Christopher Cantwell from his radio program or from any other
         news source?
     •   Having heard the charges, are you familiar with the facts of this case?

Questions about Coronavirus

     •   Do you have any medical diagnoses which you believe puts you in a high-risk
         category for contracting or experiencing death from COVID-19?
     •   Do you live with anyone that is in a high-risk category of contracting or
         experiencing death from COVID-19?
     •   Would you feel pressure to reach a verdict quickly to avoid exposure to COVID-
         19?
     •   Would you be distracted during the evidence by a fear of contracting COVID-19?
     •   Would you change your verdict to agree with others, or compromise with other
         jurors, in order to end deliberations faster so you could leave the courthouse
         sooner?
     •   Do you have children? If so, do you have arrangements for childcare for the
         entirety of the expected length of trial?

Case-specific Questions

     •   You may hear evidence that the Defendant, alleged victim, and/or witnesses
         participated in different factions of the alternative right, “alt-right,” or white
         nationalist political movement.
            o If you are familiar with this movement, do you have any bias against those
                who have participated in this movement?


                                              1
         Case 1:20-cr-00006-PB Document 75 Filed 09/08/20 Page 2 of 3




          o Do you have strongly held beliefs or opinions about the alt-right/white
              nationalist movement that will make it difficult for you to listen to the
              testimony and evidence in this case and be fair to the parties?
   •   Are you a member or supporter of any group that campaigns for racial, ethnic,
       gender or religious equality (i.e. Black Lives Matter, NAACP, Anti-Defamation
       League, an immigrants’ rights group, or a feminist group)?
          o Have you posted or shared others’ posts online (i.e. on Facebook, Twitter,
              Instagram) supporting such groups or causes??
          o Have you attended a rally or political demonstration supportive of such
              groups or causes?
          o If so, will this support make it difficult for you to listen to and consider
              the testimony and evidence in this case should it be derogatory toward
              those causes and the persons they represent?
   •   Should the evidence show that the Defendant was involved in a part of the alt-
       right movement, do you believe that he should be denied the fundamental rights
       that are guaranteed to all defendants?
          o Are you unable to afford the Defendant the same presumption of
              innocence as any other defendant if you learned that he was involved in
              the alt-right movement?
          o Are you unable to consider his case, as you must, without bias, prejudice,
              sympathy, or fear if you learned that he was involved in the alt-right
              movement?


                                        Respectfully submitted,
                                        Christopher Cantwell
                                        By His Attorney,


Date: September 8, 2020                 /s/ Eric Wolpin
                                        Eric Wolpin
                                        N.H. Bar No. 18372
                                        /s/ Jeffrey S. Levin
                                        Jeffrey S. Levin
                                        N.H. Bar No. 12901
                                        Assistant Federal Defender
                                        Federal Defender Office
                                        22 Bridge Street
                                        Concord, NH 03301
                                        Tel. (603) 226-7360
                                        E-mail: eric_wolpin@fd.org




                                          2
         Case 1:20-cr-00006-PB Document 75 Filed 09/08/20 Page 3 of 3




                           CERTIFICATE OF SERVICE

      I hereby certify that the above document was served on September 8, 2020 in
the manner specified herein: provided to the Government via ECF.

                                     /s/ Eric Wolpin
                                     Eric Wolpin
                                     N.H. Bar No. 18372
                                     Assistant Federal Defender
                                     Federal Defender Office
                                     22 Bridge Street
                                     Concord, NH 03301
                                     Tel. (603) 226-7360
                                     E-mail: eric_wolpin@fd.org




                                        3
